Citation Nr: 1035238	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, other than 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 
1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By that decision, the RO denied the Veteran's claim of 
service connection for PTSD, as well as his petition to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disorder on the basis that new and material evidence 
had not been received.

In a May 2004 decision, the Board granted the Veteran's petition 
to reopen his claim of service connection for a chronic acquired 
psychiatric disorder, which included PTSD, after finding that new 
and material evidence had been submitted since the most recent 
final decision.  Rather than adjudicating the underlying claim on 
the merits, however, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for additional evidentiary 
development. The Board then instructed the AMC to adjudicate the 
claim of entitlement to service connection for a chronic acquired 
psychiatric disorder, including PTSD, on a de novo basis.

Thereafter, in August 2005, the RO granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
November 2001.  The Veteran appealed that decision by requesting 
an initial rating higher than 30 percent.  However, the RO/AMC 
never adjudicated the claim of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD, as 
instructed by the Board's remand directives, even though the 
Veteran has been diagnosed with various psychiatric disorders 
such as bipolar disorder and depression.

In December 2009, the Board remanded this case for further 
development to include a VA examination regarding the current 
appellate issues.  The record reflects the Veteran underwent such 
a VA examination in February 2010, and all other development 
directed by the December 2009 remand has been accomplished.  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran provided testimony at a 
hearing before a Veterans Law Judge (VLJ) in August 2003.  
However, the VLJ who conducted that hearing is no longer with the 
Board.  Under VA regulations, a claimant is entitled to have a 
final determination of his or her claim made by the VLJ who 
conducted the hearing.  38 C.F.R. § 20.707 (2009).  Accordingly, 
the Veteran underwent a new hearing with the undersigned in 
August 2009.  Transcripts from both hearings have been associated 
with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In addition to his service-connected PTSD, the Veteran has 
also been diagnosed with a mood disorder, not otherwise specified 
(NOS).

2.  The symptomatology of the Veteran's mood disorder, NOS, 
cannot clearly be distinguished from that of his service-
connected PTSD.

3.  Prior to February 19, 2010, the Veteran's psychiatric 
disorder was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and social 
relationships. 

4.  For the period from February 19, 2010, the Veteran's 
psychiatric disorder appears to be manifested by occupational and 
social impairment, with deficiencies in judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); neglect of personal appearance and hygiene; and 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); but without total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Service connection is warranted for mood disorder, NOS, as 
part of the Veteran's already service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 
181 (1998).

2.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected PTSD and psychiatric disorder are not 
met prior to February 19, 2010.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a 70 percent rating (but no higher) for the 
Veteran's service-connected PTSD and psychiatric disorder are met 
for the period from February 19, 2010.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the Veteran 
is entitled to the benefit sought in regard to his claim of 
service connection for an acquired psychiatric disorder other 
than PTSD.  Therefore, no further discussion of the VCAA is 
warranted with respect to this claim as any deficiency has been 
rendered moot.

Regarding the claim of entitlement to a rating in excess of 30 
percent for the service-connected PTSD, the Board notes that this 
appeal is from a disagreement with the initial rating assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied.  Various 
records were obtained and considered in conjunction with this 
case.  Further, the Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at the 
August 2003 and August 2009 Board hearings.  Nothing indicates 
the Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding this case in May 2005, 
December 2008 and February 2010 which included findings as to the 
symptomatology of his psychiatric impairment which are consistent 
with the treatment records on file as well as the relevant rating 
criteria.  No inaccuracies or prejudice has been demonstrated 
with respect to these examinations.  Accordingly, the Board finds 
that these examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board observes that the Veteran's service 
connection claim is unique in that he is already service-
connected for PTSD.  However, the record reflects the Veteran's 
has had multiple psychiatric diagnoses including the already 
service-connected PTSD, to include depression, anxiety disorder 
and bipolar disorder.  

The Court has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has 
contended that all of his psychiatric symptomatology/impairment 
is related to his military service.  Moreover, under the VA 
rating criteria all psychiatric disabilities other than eating 
disorders are evaluated under the general rating formula detailed 
at 38 C.F.R. § 4.130.  The Veteran is not seeking service 
connection for an eating disorder.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are to 
be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. 
§ 1155 as implicitly containing the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.  In Esteban, the Court found that the critical 
element was that none of the symptomatology for any of the 
conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is 
whether all of the Veteran's current psychiatric impairment is to 
be recognized as originating from his service-connected 
disability.  VA adjudicators are precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence of 
medical evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998). 

The Board noted in the December 2009 remand that the December 
2008 VA examination report included a medical opinion that the 
Veteran's bipolar disorder is not related to his service-
connected PTSD, but that the examiner never commented on whether 
it is related to service.  In addition, the Board notes that 
neither this examination nor the May 2005 VA examination included 
an opinion as to whether the symptomatology of the diagnosed 
psychiatric disorders other than PTSD could be differentiated 
from that of the service-connected PTSD.

As indicated in the Introduction, Board remanded this case for an 
examination to obtain clarification of the Veteran's psychiatric 
disorder.  In accord with the remand directives, the Veteran 
underwent a new VA psychiatric disorder in February 2010 which 
concluded that his overall psychiatric symptomatology was 
encompassed by the diagnosed mood disorder, NOS, and PTSD.  For 
the purpose of this appeal, the Board will accept the mood 
disorder diagnosis as reflecting all psychiatric diagnoses other 
than PTSD.  The Board further notes that the February 2010 VA 
examiner commented that symptoms associated with the mood 
disorder include a history of depressed mood/possible bipolar 
symptoms; while symptoms associated with PTSD include arousal, 
avoidance, reexperiencing symptoms.  However, the examiner also 
commented that some symptoms overlapped between disorder (e.g., 
sleep disruption; irritability) and could not be differentiated 
although the disorders were considered separate.  The examiner 
also stated that the global assessment of functioning (GAF) could 
not be differentiated.  Moreover, as to the question of whether 
the mood disorder was casually related to service, the examiner 
stated that she could not resolve this issue without resort to 
mere speculation; that she could not determine the date of onset 
of mood symptoms without resort to mere speculation.  In support 
of this statement, the examiner noted that the Veteran had a long 
complex constellation of mental health symptomatology, the 
etiology of which could not be determined.

In view of the foregoing, the Board finds that the symptomatology 
of the Veteran's mood disorder, NOS, cannot clearly be 
distinguished from that of his service-connected PTSD.  
Therefore, service connection is warranted for an acquired 
psychiatric disorder other than PTSD.  However, as detailed 
above, the practical effect of this decision is that all of the 
Veteran's psychiatric impairment is to be attributable to the 
already service-connected PTSD, and the Board will do so in the 
adjudication as to whether an initial rating in excess of 30 
percent is warranted in this case.



II.  Increased Rating 

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held that 
the percentage evaluation awarded in conjunction with the 
original grant of service connection is not controlled by the 
laws and regulations referable to the effective dates of service 
connection, but by the laws and regulations referable to the 
effective date of an increased rating.  For an increase in 
disability compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Under the general rating formula for psychiatric disabilities 
other than eating disorders, when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication, a noncompensable (zero percent) evaluation 
is warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication warrants 
a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, other related regulations provide that when 
evaluating a mental disorder, the rating agency shall consider 
the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

As detailed below, the Board finds that the record reflects the 
Veteran is not entitled to a rating in excess of 30 percent prior 
to February 19, 2010, and that he is entitled to a rating of no 
more than 70 percent for the period thereafter.

Prior to February 19, 2010, the Veteran's psychiatric disorder 
was not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and social 
relationships. 

Initially, the Board notes that the treatment records for the 
relevant period, as well as the May 2005 and December 2008 VA 
examinations, reflect the Veteran's psychiatric symptomatology 
included anxiety, depression/depressed mood, and sleep 
impairment.  However, as detailed above, such symptomatology is 
associated with the criteria for the current 30 percent rating 
and does not provide a basis for a rating in excess thereof.

The Board acknowledges that the May 2005 VA examination noted 
that the Veteran's speech was pressured during manic and 
hypogamic states, and there are findings of pressured speech in 
certain treatment records such as March 2006.  However, the 
records do not indicate that his speech was circumstantial, 
circumlocutory, or stereotyped.  For example, other records such 
as those dated in October 2003, December 2003, May 2004, and 
February 2005 note that his speech was clear.  Records from 
October 2006 note that his speech was normal in rate and volume, 
average productivity, goal directed; no evidence of tangentiality 
or circumstantiality.  The December 2008 VA examination found 
that his speech was unremarkable.

A thorough review of the evidence on file, including the May 2005 
and December 2008 VA examinations, do not support a finding the 
Veteran experienced flattened affect or panic attacks more than 
once a week during the period prior to February 19, 2010.  In 
fact, the December 2008 VA examination specifically found his 
affect was normal, and that he did not have panic attacks.

The Board also finds that the Veteran's PTSD did not result in 
difficulty in understanding complex commands, impaired judgment, 
and/or impaired abstract thinking during the period prior to 
February 19, 2010.  His treatment records consistently reflect he 
was found to be alert and fully oriented during this period, with 
no evidence of delusions or hallucinations, nor suicidal or 
homicidal ideation.  The May 2005 VA examination noted, in part, 
that he was capable of managing daily living activities.  Records 
from October 2006 note that there was no thought disorder, that 
his attention span was in the full range, that his concentration 
was fair, judgment and insight were appropriate, and that there 
was no impairment in executive functioning noted.  The December 
2008 VA examination noted that he was able to do serial 7's and 
interpret proverbs appropriately.  In addition, the examination 
found his thought process and content to be unremarkable; that he 
understood outcome of behavior regarding judgment; that he 
understood he had a problem regarding insight; and that he had 
average intelligence.

The Board further finds no evidence of impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks) during the period prior 
to February 19, 2010.  For example, the December 2008 VA 
examination found the Veteran's remote, recent, and immediate 
memory to all be normal.

The Board acknowledges that the Veteran's PTSD has resulted in 
occupational and social impairment.  However, all compensable 
evaluations under the schedular criteria include such impairment.  
Therefore, the issue is whether the level of the Veteran's 
occupational and social impairment is of such severity as to 
warrant a rating in excess of 30 percent.  As detailed below, the 
Board finds that his level of such impairment does not warrant a 
higher rating prior to February 19, 2010; it does not constitute 
difficulty in establishing and maintain effective work and social 
relationships. 

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the GAF scores he has been 
assigned, because such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this case, the Board observes that the Veteran was assigned 
multiple GAF scores in the treatment records on file that were 
either in the 51 to 60 range, or the 61 to 70 range.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA in 
38 C.F.R. §§ 4.125, 4.130).  The May 2005 VA examination assigned 
a GAF of 60, and specifically stated that such impairment was 
moderate.  Similarly, the December 2008 VA examination assigned a 
GAF of 64, and stated that there was mild social and occupational 
impairment due to PTSD.  

In short, on competent medical evaluation during the pertinet 
period, the Veteran was consistently assigned GAF scores 
reflecting no more than mild to moderate impairment.  The Board 
also finds that these scores are consistent with the anecdotal 
evidence provided by the Veteran regarding his impairment during 
this period.  As such, the Board finds that this level of 
impairment is adequately reflected by the current 30 percent 
rating.  This finding is further supported by the fact the 
December 2008 VA examiner stated that the Veteran did not have 
reduced reliability and productivity due to PTSD symptoms, but 
did result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  

For the period from February 19, 2010, the Veteran's psychiatric 
disorder appears to be manifested by occupational and social 
impairment, with deficiencies in judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); neglect of 
personal appearance and hygiene; and difficulty in adapting to 
stressful circumstances (including work or a worklike setting.).  

In pertinent part, the VA examination conducted on February 19, 
2010, noted that that while the Veteran did not have a history of 
suicide attempts, suicidal thoughts were present.  Specifically, 
the Veteran reported that he had had fleeting suicidal ideation, 
with no current active intent or plan.  He indicated that 
thoughts of his children prevented him from acting on his 
suicidal thoughts.  The Veteran was also found to have 
obsessive/ritualistic behavior on this examination, with examples 
listed thereof.  His speech was found to be rapid, becoming 
mumbled at times.  His thought process was noted as being 
rambling, circumstantiality; that he was over inclusive with 
details; difficult to redirect; and  frequently spoke over the 
examiner.  He reported a history of moderate brief panic attacks, 
the frequency of which could not be ascertained.  His impulse 
control was found to be fair, and it was noted that had no 
episodes of violence.  Nevertheless, he endorsed 
anger/irritability, and that while he denied physical 
altercations he did engage in verbal altercations.  His attitude 
toward the examiner was also noted to be irritable.  Although he 
was found to have the ability to maintain minimum personal 
hygiene, his general appearance was noted to be mildly disheveled 
on this examination.  Moreover, he provided anecdotal evidence 
regarding his difficulty in adapting to stressful circumstances 
(including work or a worklike setting.).  

The February 2010 VA examiner further found that the Veteran's 
did have reduced reliability and productivity due to mental 
disorder symptoms, which is consistent with the criteria for at 
least a 50 percent rating.  Granted, the examiner found that the 
mental disorder signs and symptoms did not result in deficiencies 
in the following areas (judgment, thinking, family relations, 
work, mood or school).  However, the examiner also assigned a GAF 
score of 50, which reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

In view of the foregoing, the Board finds that the symptomatology 
of the Veteran's service-connected PTSD more nearly approximated 
that of the criteria for a 70 percent rating than not for the 
period from February 19, 2010.  As noted above, relevant 
regulations mandate resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 4.3; 
and that where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7.  Since the VA examination conducted 
February 19, 2010, was the first evidence of record that such 
symptomatology was met the Board concludes that the increased 
rating should be effective from that date; i.e., it was first 
factually ascertainable that a 70 percent rating was warranted as 
of February 19, 2010.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; 
Meeks, supra.

The Board further finds that the Veteran is not entitled to a 
rating in excess of 70 percent in this case.  At no time has the 
Veteran's psychiatric disorder been manifested by total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  For example, the Veteran 
has never been assigned a GAF score indicative of this level of 
occupational and social impairment; both the December 2008 and 
February 2010 VA examinations specifically found his psychiatric 
impairment did not result in total occupational and social 
impairment; he was found to be oriented to person, time, and 
place on these examinations; and his remote, recent, and 
immediate memory were found to be normal on these examinations.  
There are no examples of the type of gross impairment in though 
process or communication nor grossly inappropriate behavior 
necessary for a 100 percent rating documented in the record.  As 
noted above, the February 2010 VA examiner noted that the Veteran 
had the ability to maintain minimum personal hygiene.  The Board 
also reiterates that his treatment records and VA examinations 
consistently found no evidence of hallucinations or delusions for 
the period prior to February 19, 2010.  He was also found to have 
no delusions on the February 2010 VA examination.  Although he 
reported visual hallucinations on this examination, the examiner 
specifically found that these were not persistent hallucinations.  
Moreover, while he has engaged in verbal altercations, he denied 
physical altercations on the February 2010 examination, and he 
has had no history of violence nor homicidal ideation, and no 
active suicidal intent or plan.  As such, he does not present a 
persistent danger of hurting self or others.

In making the above determination, the Board has considered 
whether staged ratings under Fenderson, supra, was appropriate 
for the Veteran's service-connected PTSD, and found that such a 
staged rating was warranted for the period beginning February 19, 
2010.  Although the Board acknowledges that the multiple 
treatment records on file contain numerous references to his 
symptomatology in addition to the examples referenced above, the 
overall review of the evidence does not reflect he met or nearly 
approximated the criteria beyond what was concluded above.  
Granted, it seems only logical that the service-connected PTSD 
increased gradually over a period of time, and the February 19, 
2010 VA examination showed the requisite symptomatology and 
overall impairment necessary for a 70 percent rating.  However, 
in VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred; that this 
section was intended to be applied in those instances where the 
date of increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened gradually 
and imperceptibly over an extended period of time.  In this case, 
the record does not reflect it was factually ascertainable the 
Veteran met or nearly approximated the criteria for a rating in 
excess of 30 percent prior to the VA examination of February 19, 
2010, nor that he satisfies the criteria for a 100 percent rating 
at any time during this case.  Therefore, assigning additional 
staged ratings for the service-connected PTSD is not warranted.

In the Board's adjudication of the Veteran's increased ratings 
claims in appellate status, consideration has also been given to 
the potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4.  Entitlement to an extraschedular evaluation per 
38 C.F.R. § 3.321(b)(1), is only warranted when the schedular 
evaluations are found to be inadequate.  Disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director of Compensation and Pension Service for 
assignment of an extra- schedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the Veteran's psychiatric disability.  There has been 
no objective evidence that his service-connected disabilities 
interfere with employment more than is contemplated by the 
current schedular evaluation.  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992), 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The assigned scheduler ratings are 
intended to represent the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. § 4.1.  
Thus, the Board finds that extraschedular consideration is not 
warranted based on any difficulty maintaining employment due 
solely to his service-connected disability.  The Board also 
observes that the evidence does not establish that the Veteran 
has experienced hospitalizations or other severe or unusual 
impairment due to his service-connected disability.  In short, 
the rating criteria for his psychiatric disabilities contemplate 
not only his symptoms but the severity of his disabilities.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-connected 
PTSD and psychiatric disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for his PTSD and associated mood 
disorder is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

In this case, however, the Board notes that a claim of 
entitlement to a TDIU was explicitly denied by a January 2009 
rating decision, and the Veteran did not appeal.  As such, it 
appears that the Board may not have jurisdiction to address such 
a TDIU claim in this case.  See 38 C.F.R. §§ 20.200, 20.302.  
Moreover, as detailed above, the Board specifically considered 
the Veteran's level of occupational impairment in evaluating the 
schedular rating for the service-connected PTSD, and concluded 
that at no time has it resulted in total occupational impairment.  
Therefore, it clearly does not satisfy the requirements for 
unemployability.


ORDER

Inasmuch as the symptomatology of the Veteran's mood disorder, 
NOS, cannot clearly be distinguished from that of his service-
connected PTSD, the benefit sought on appeal with respect to his 
service connection claim is granted.

Entitlement to a rating in excess of 30 percent for PTSD prior to 
February 19, 2010, is denied.

Entitlement to a rating of 70 percent for PTSD from February 19, 
2010, is granted, subject to the law and regulations applicable 
to the payment of monetary benefits.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


